Exhibit 10.2
 
ASSUMPTION AND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS ASSUMPTION AND AMENDMENT to Loan and Security Agreement (this “Amendment”)
is entered into this 30th day of December 2010 by and between Silicon Valley
Bank (“Bank”), on the one side, and Decisionpoint Systems, Inc., a Delaware
corporation (“DSI”), Decisionpoint Systems Group, Inc., a Delaware corporation
(“DSG”), Decisionpoint Systems CA, Inc., a California corporation (“DSCA”),
Decisionpoint Systems CT, Inc., a Connecticut corporation (“DSCT”) and CMAC,
Inc., a Georgia corporation (“CMAC” and together with DSI, jointly  and
severally, the “New Borrower”) whose address is 19655 Descartes, Foothill Ranch,
CA  92610, on the other side.  Decisionpoint Systems Group, Inc., Decisionpoint
Systems CA, Inc. and Decisionpoint Systems CT, Inc. are jointly and severally
referred to herein as “Existing Borrower.”
 
Recitals
 
A.           Bank and Existing Borrower have entered into that certain Loan and
Security Agreement dated as of December 15, 2006 (as the same may from time to
time be amended, modified, supplemented or restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Existing Borrower for the purposes
permitted in the Loan Agreement.
 
C.           Existing Borrower has requested that Bank amend the Loan Agreement,
as herein set forth, and Bank has agreed to the same, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Assumption and Amendments to Loan Agreement.
 
2.1           Assumption.


2.1.1           Assumption.  New Borrower hereby assumes and agrees to pay and
perform when due all present and future indebtedness, liabilities and
obligations of Existing Borrower under, based on, or arising out of the Loan
Agreement and any and all documents, instruments and agreements relating
thereto, including, without limitation, all of the Obligations, and Existing
Borrower and New Borrower shall be jointly and severally liable for all of the
Obligations.  All references in the Loan Agreement to “Borrower” shall be deemed
to refer, jointly and severally, to Existing Borrower and New Borrower.


2.1.2           Obligations.  New Borrower acknowledges that the Obligations are
due and owing to Bank from Existing Borrower, and upon the effectiveness hereof
will be due and owing from New Borrower, without any defense, offset or
counterclaim of any kind or nature whatsoever.


2.1.3           Grant of Security Interest.  Without limiting the generality of
the provisions of Section 2.1.1 above, as security for all Obligations, New
Borrower hereby grants Bank a continuing security interest in all of the
following, whether now owned or hereafter acquired, and wherever located:  All
of the Collateral of New Borrower.  All references in the Loan Agreement to
Collateral shall be deemed to refer to the Collateral of Existing Borrower and
New Borrower.  New Borrower hereby authorizes Bank to prepare and file such
financing statements, amendments and continuation statements as Bank may require
to perfect or continue Bank’s security interest in the Collateral or to effect
the purposes of this Amendment and the Loan Agreement.


2.1.4           Cross-Corporate Continuing Guaranty.  Reference is hereby made
to that certain Cross-Corporate Continuing Guaranty dated December 15, 2006 and
executed by DecisionPoint Systems Group, Inc. (fka Creative Concepts Holding,
Inc.), Decisionpoint Systems CA, Inc. (fka Creative Concepts Software, Inc.) and
Decisionpoint Systems CT, Inc. (fka Sentinel Business Systems, Inc.) in favor of
Bank (the “Guaranty”).  Existing Borrower and New Borrower hereby agree to
concurrently herewith execute and deliver to Bank an Amended and Restated
Cross-Corporate Continuing Guaranty, in form and substance satisfactory to Bank,
to amend and restate the Guaranty and in order to guaranty all Obligations of
the other Borrowers in favor of Bank.
 
 
1

--------------------------------------------------------------------------------

 


2.2           New Term Loan.  Sections 2.1.6 and 2.1.7 of the Loan Agreement are
deleted and replaced with the following:


2.1.6           Term Loan.
 
(a)           Availability.  Bank shall make one (1) term loan (the “Term Loan”)
available to Borrower in an amount up to $3,000,000 on December 30, 2010 [the
date of this Amendment] subject to the satisfaction of the terms and conditions
of this Agreement.
 
(b)           Repayment.  Borrower shall repay the Term Loan in thirty-six (36)
equal installments of principal plus monthly payments of accrued interest (the
“Term Loan Payment”) beginning on the first day of the month following the month
in which the Funding Date of the Term Loan occurs and continuing on the first
day of each month thereafter.  Borrower’s final Term Loan Payment, due on the
Term Loan Maturity Date, shall include all outstanding principal and accrued and
unpaid interest under Term Loan.  Once repaid, the Term Loan may not be
reborrowed.
 
(c)           Prepayment.  Borrower may, so long as an Event of Default has not
occurred and is not continuing, at its option, prepay all, but not less than
all, of the outstanding Term Loan Advances, provided Borrower (A) provides
written notice to Bank of its election to prepay the Term Loan at least five (5)
days prior to such prepayment and (B) pays, on the date of the prepayment, the
following:  (I) all accrued and unpaid interest with respect to the Term Loan
through the date the prepayment is made, (II) all unpaid principal with respect
to the Term Loan and (III) all other sums, if any, that shall have become due
and payable hereunder with respect to the Term Loan.
 
(d)           Final Payment.  On the earlier of (i) the Term Loan Maturity Date
or (ii) the date Borrower prepays the Term Loan pursuant to subclause (c) above,
Borrower shall pay to Bank an amount equal to the Final Payment.  The Final
Payment shall be in addition to (and not in lieu of) any principal, interest,
fees, costs and other charges payable by Borrower to Bank.
 
2.3           Modified Interest Rate.  Section 2.3(a)(ii) and (iii) of the Loan
Agreement are hereby deleted and replaced with the following:
 
 (ii)           Term Loan.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan shall accrue interest at a fixed per annum rate
equal to 5.0% above the Prime Rate in effect on the Funding Date of the Term
Loan.
 
2.4           Modified Financial Covenants.  Section 6.9 of the Loan Agreement
is hereby amended in its entirety and shall read as follows:


6.9           Financial Covenants.


Borrower shall maintain as of the last day of each month, unless otherwise
noted, on a consolidated basis with respect to Borrower and its Subsidiaries:
 
(a)           Liquidity.  Borrower’s unrestricted cash and Cash Equivalents
maintained at Bank plus the Availability Amount of at least the following:
 
For the month ending December 31, 2010:   $400,000; and
 
For the month ending January 31, 2011 and each month ending
thereafter:  $750,000.
 
(b)           Minimum Fixed Charge Coverage Ratio. A ratio of (i) Borrower’s
EBITDA plus non cash expenses less cash paid for capital expenditures less cash
paid for income taxes (the “FCCR Numerator”) to (ii) consolidated Interest
Expense plus scheduled principal payments (the “FCCR Denominator”) of not less
than the following:
 
For the fiscal quarter ending March 31, 2011:  1.10 to 1.0 (to be calculated by
adding the amounts of each segment of the FCCR Numerator and FCCR Denominator
for the three months ending March 31, 2011 and multiplying such amounts by four
and then calculating the ratio);
 
For the fiscal quarter ending June 30, 2011:  1.25 to 1.0 (to be calculated by
adding the amounts of each segment of the FCCR Numerator and FCCR Denominator
for the six months ending June 30, 2011 and multiplying such amounts by two and
then calculating the ratio);
 
For the fiscal quarter ending September 30, 2011:  1.35 to 1.0 (to be calculated
by adding the amounts of each segment of the FCCR Numerator and FCCR Denominator
for the nine months ending September 30, 2011 and dividing such amounts by three
and then multiplying such amounts by four and then calculating the ratio);
 
For the fiscal quarter ending December 31, 2011:  1.35 to 1.0 (to be calculated
by adding the amounts of each segment of the FCCR Numerator and FCCR Denominator
for the twelve months ending December 31, 2011 and then calculating the ratio);
and 
 
For the fiscal quarter ending March 31, 2012 and each fiscal quarter ending
thereafter:  1.50 to 1.0 (to be calculated by adding the amounts of each segment
of the FCCR Numerator and FCCR Denominator for the twelve months ending on the
last day of the fiscal quarter being measured and then calculating the ratio).
 
 
2

--------------------------------------------------------------------------------

 
 
2.5           CMAC Merger.
 
2.5.1           Consent to CMAC Merger.  DSG has advised Bank that DSI intends
to enter into the CMAC Merger.  DSI is prohibited from doing so absent
compliance with Section 7 of the Loan Agreement.  Bank hereby consents to DSI
entering into the CMAC Merger on the terms previously disclosed to Bank in
writing conditioned upon all of the following occurring: (i) CMAC becoming a
co-Borrower under the Loan Agreement, (ii) CMAC granting Bank a first-priority
security interest in the assets of CMAC and (iii) CMAC executing all such
documents required by Bank in conjunction therewith (including, without
limitation, a Cross-Corporate Guaranty).  To the extent DSG must transfer funds
to DSI in order to complete the CMAC Merger, Bank hereby consents to DSG
transferring such funds to DSI for such purpose.
 
2.5.2           Covenant Regarding CMAC Accounts.  Borrower covenants and agrees
that no Accounts of CMAC that have been assigned, or otherwise pledged, to
Advance Financial Corporation (“AFC”), Private Bank of Buckhead (“PB”) or
ScanSource, Inc (“ScanSource”) shall be included in any Loan request submitted
by Borrower to Bank until such time as such assignment and/or pledge has been
terminated by each of AFC, PB and ScanSource and such Accounts are free and
clear of all liens and security interests (other than those in favor of Bank).
 
2.6           Consent to Payment of Subordinated Debt.  Notwithstanding the
provisions of Section 7.9 of the Loan Agreement, upon the effectiveness of this
Amendment, and provided no Default or Event of Default has occurred and is
continuing, Borrower may, and shall, repay the subordinated indebtedness owed to
Genesis Merchant Partners, L.P., Genesis Merchant Partners II, L.P., Sands
Brother Venture Capital III LLC, SB Opportunity Technology Management Associates
Institution LLC, collectively, in the original aggregate principal amount of
$2,500,000 on the date of the effectiveness of this Amendment.
 
2.7           Modified Notice Provision.  The contact information for each of
the Borrower and Bank set forth in Section 10 of the Loan Agreement is hereby
amended to read as follows:
 


 
 
If to Borrower:
DecisionPoint Systems, Inc. DecisionPoint Systems Group, Inc.

 
 
DecisionPoint Systems CA, Inc.

 
 
DecisionPoint Systems CT, Inc.   CMAC, Inc.

 
 
19655 Descartes

 
 
Foothill Ranch, CA  92610

 
 
Attn: _________________________

 
 
Fax:__________________________

 
 
Email: ________________________

 
If to Bank:                             Silicon Valley Bank
 
38 Technology West, Suite 150
 
Irvine, CA  92618
 
Attn:           Victor Le
 
Fax:           949-790-9020
 
Email:           vle@svb.com
 
 
3

--------------------------------------------------------------------------------

 
 
2.8           Modified Definitions.  The following definitions are hereby
modified in their entirety, or added to Section 13.1 of the Loan Agreement, and
shall read as follows:
 
“CMAC Merger” means that certain acquisition transaction pursuant to which
DecisionPoint Systems, Inc. will acquire all of the outstanding capital stock of
CMAC, Inc. (“CMAC”).
 
 “EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.
 
“Final Payment” is a payment equal to two percent (2.0%) of the aggregate amount
of the Term Loan advanced by Bank to Borrower.
 
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
“Maximum Dollar Amount” is $7,000,000.
 
“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.
 
“Term Loan Maturity Date” is the earlier of (a) the date that is thirty-six
months from December ___, 2010 [the date of this Amendment] or (b) the date the
Revolving Line matures or is otherwise terminated.
 
2.9           Modified Compliance Certificate.  The form of Compliance
Certificate, attached as Exhibit E to the Loan Agreement, is amended in its
entirety to read as set forth on Exhibit E attached hereto.


2.10           Conditions Precedent to Effectiveness of Amendment.  Without
limiting the requirements set forth in Section 6 below, in order for this
Amendment to become effective, the Borrower must satisfy each of the following:


(a)           The CMAC Merger must have closed.


2.11           Fee. In consideration for Bank entering into this Amendment,
Borrower shall pay to Bank a fully earned (as of the date hereof),
non-refundable fee in the amount of $60,000, payable as follows:
 
(a)           $10,000 payable upon the execution of this Amendment,


(b)           $10,000 payable on the date that is the earlier of (i) March 31,
2011 or (ii) the date that the Revolving Line matures or is otherwise
terminated,


(c)           $10,000 payable on the date that is the earlier of (i) June 30,
2011 or (ii) the date that the Revolving Line matures or is otherwise
terminated,


(d)           $10,000 payable on the date that is the earlier of (i) September
30, 2011 or (ii) the date that the Revolving Line matures or is otherwise
terminated,


(e)           $10,000 payable on the date that is the earlier of (i) December
31, 2011 or (ii) the date that the Revolving Line matures or is otherwise
terminated, and


(f)           $10,000 payable on the date that is the earlier of (i) March 31,
2012 or (ii) the date that the Revolving Line matures or is otherwise
terminated.


The above fee is in addition to all interest and other fees payable to Bank
under the Loan Documents.  Bank is authorized to charge said fee to Borrower’s
loan account when payable as provided for above.
 
 
4

--------------------------------------------------------------------------------

 


3.           Limitation of Amendments.
 
3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
 
3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3           The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended
(except to reflect the name change of each Borrower), supplemented or restated
and are and continue to be in full force and effect;
 
4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.           Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) the satisfaction of the Conditions Precedent set forth in Section 2.10 above
and (c) Borrower’s payment of the first installment of the amendment fee set
forth in Section 2.11 above.
 


[Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
 
 
Silicon Valley Bank
 
 
BORROWER  
 
DecisionPoint Systems Group, Inc.
  By: 
/s/ Victor Lee  
  By:
/s/ Donald W. Rowley
  Name:
Victor Lee  
  Name:
Donald W. Rowley  
  Title: 
Relationship Manager 
  Title:
CFO
 

 
BORROWER
 
DecisionPoint Systems CA, Inc.
 
 
BORROWER  
 
DecisionPoint Systems CT, Inc.
  By: 
/s/ Donald W. Rowley  
  By:
/s/ Donald W. Rowley
  Name:
Donald W. Rowley 
  Name:
Donald W. Rowley  
  Title:  CFO                                              Title:
 

 
NEW BORROWER
 
CMAC, Inc.
 
 
NEW BORROWER
 
DecisionPoint Systems, Inc.
  By: 
/s/ Donald W. Rowley                                           
  By:
/s/ Donald W. Rowley
  Name: Donald W. Rowley     Name:
Donald W. Rowley  
  Title:  CFO    Title:
CFO





 
6

--------------------------------------------------------------------------------

 




EXHIBIT E


COMPLIANCE CERTIFICATE


TO:           SILICON VALLEY
BANK                                                                                           Date:
FROM:
DECISIONPOINT SYSTEMS, INC., DECISIONPOINT SYSTEMS GROUP, INC., DECISIONPOINT
SYSTEMS CA, INC., DECISIONPOINT SYSTEMS CT, INC. AND CMAC, INC.



The undersigned authorized officer of DecisionPoint Systems, Inc., on behalf of
DecisionPoint Systems, Inc. and each of its subsidiaries, CMAC, Inc. and
DecisionPoint Systems Group, Inc. and each of its subsidiaries, DecisionPoint
Systems CA, Inc. and DecisionPoint Systems CT, Inc. (jointly and severally, the
“Borrower”), certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  Attached are the
required documents supporting the certification.  The undersigned certifies that
these are prepared in accordance with generally GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes.  The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered.  Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with
Compliance Certificate
Monthly within 45 days
Yes   No
Annual financial statement (CPA Audited) + CC
FYE within 180 days
Yes   No
Board Projections
Within 45 days prior to next FY
Yes   No
10-Q, 10-K and 8-K, if applicable
Within 5 days after filing with SEC
Yes   No
Transaction Report
Weekly and with each Advance, but if     no borrowings during the month, then
monthly within 15 days
Yes   No
A/R & A/P Agings and A/R Reconciliations
Monthly within 15 days
Yes   No
Customer Deposit Schedule and Deferred Revenue Report
Monthly within 15 days
Yes   No
 
 
The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)
____________________________________________________________________________
 
Financial Covenant
Required
Actual
Complies
       
Maintain on a Monthly Basis:
     
Minimum Liquidity
12/31/10:  $400,000;
01/31/11 and each month thereafter:  $750,000
$_______
Yes   No
Minimum Fixed Charge Coverage Ratio (on a Quarterly Basis)
03/31/11:
1.10 to 1.0
06/30/11:
1.25 to 1.0
09/30/11 and 12/31/11:
1.35 to 1.0
03/31/12 and each fiscal quarter ending thereafter:
1.5 to 1.0
____ to 1.0
Yes   No



 
7

--------------------------------------------------------------------------------

 


The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
DecisionPoint Systems, Inc.
 
BANK USE ONLY
 
  By:      Received by:             authorized signer   Name:     Date:         
        Title:      Verified:
 
         authorized signer       Date:           Compliance Status:  Yes     No 

 
 
8

--------------------------------------------------------------------------------

 






Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


Dated:           ____________________


I.           Minimum Liquidity (Section 6.9(a))


Required:               Month ending
12/31/2010:                                           $400,000
Month ending 01/31/2011 and each month ending thereafter:  $750,000


Actual:


A.
Unrestricted cash and Cash Equivalents maintained at Bank
$____ 
 
B.
Availability Amount
$____ 
 
C.
Liquidity (line A plus line B)
$____           
 



Is line C equal to or greater than the Required Amount?




____ No, not in
compliance                                                                 ____Yes,
in compliance




 
9

--------------------------------------------------------------------------------

 


II.           Minimum Fixed Charge Coverage Ratio (Section 6.9(b))


Required:               Quarter ending 03/31/2011:  1.10 to 1.0
Quarter ending 06/30/2011:  1.25 to 1.0
Quarter ending 09/30/2011:  1.35 to 1.0
Quarter ending 12/31/2011:  1.35 to 1.0
Quarter ending 03/31/12 and each quarter ending thereafter:  1.50 to 1.0


Actual:


A.
EBITDA (annualized for the first year and on a trailing twelve month basis
thereafter)
$____ 
 
B.
Non-cash expenses (annualized for the first year and on a trailing twelve month
basis thereafter)
$____ 
 
C.
Cash paid for capital expenditures (annualized for the first year and on a
trailing twelve month basis thereafter)
$____ 
 
D.
Cash paid for income taxes (annualized for the first year and on a trailing
twelve month basis thereafter)
$____ 
 
E.
Consolidated Interest Expense (annualized for the first year and on a trailing
twelve month basis thereafter)
$____ 
 
F.
Scheduled principal payments (annualized for the first year and on a trailing
twelve month basis thereafter)
$____ 
 
G.
Numerator (line A plus line B less line C less line D)
$____ 
 
H.
Denominator (line E plus line F)
$____ 
 
I.
Fixed Charge Coverage Ratio (line G divided by line H)
_____ 



Is line I equal to or less than ____1.0?


 
____ No, not in
compliance                                                                 ____Yes,
in compliance





10
